Citation Nr: 1733122	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  12-33 888A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease (DDD) with spinal stenosis prior to June 28, 2010, and a rating in excess of 40 percent for DDD with spinal stenosis as of June 28, 2010.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease (DJD) of the left ankle.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to October 1984.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO granted service connection for DDD with spinal stenosis and assigned an initial 10 percent rating effective from the August 26, 2008 grant of service connection, to June 27, 2010, and a 40 percent rating beginning on June 28, 2010.  The RO also granted service connection for DJD of the left ankle and assigned an initial 10 percent rating, effective August 26, 2008.  

In January 2016, the Board remanded these matters for additional development.

The Veteran requested a hearing before a Veterans Law Judge in connection with his appeal and  was informed in a September 2015 letter that his requested hearing had been scheduled for October 8, 2015; however, he withdrew his request prior to the hearing.  As such, his request for a Board hearing is considered withdrawn.  38 C.F.R. §§ 20.702(e), 20.704(e) (2016).


FINDINGS OF FACTS

1.  Prior to June 28, 2010, the Veteran's DDD with spinal stenosis is manifested by flexion to 70 degrees, extension to 20 degrees, with a gait noted at times as guarded and antalgic.  

2.  Beginning June 28, 2010, the Veteran's DDD with spinal stenosis is manifested, at worst, by flexion to 20 degrees and extension to 0 degrees.  There is no evidence of ankylosis or an incapacitating episode lasting longer than two weeks.

3.  The Veteran's DJD of the left ankle manifested symptoms of pain, stiffness, and loss of dorsiflexion, and more closely approximates marked limitation of motion of the left ankle.  


CONCLUSIONS OF LAW

1.  For the period prior to June 28, 2010, the criteria for an initial rating of 20 percent for DDD with spinal stenosis, but not higher, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5243 (2016).

2.  For the period beginning on June 28, 2010, the criteria for a rating in excess of 40 percent for DDD with spinal stenosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5243 (2016).
 
3.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a 20 percent rating, but not higher, for a left ankle disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5003-5271 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A.           §§  5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).

VA's duty to notify was satisfied by letters dated August 2008, September 2009, and July 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist the Veteran in the development of his claim has also been met. This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R.     § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's available service treatment records (STRs) and VA treatment records.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.  Also, the Veteran was afforded VA compensation and pension examinations in February 2009, June 2010, August 2013, May 2014, and March 2016.  The Board finds that the examination reports are adequate to decide the merits of the case because the examiner was provided with an accurate history, the Veteran's history and complaints were recorded, and the examination report set forth detailed examination findings pertinent to rate the disabilities on appeal under the applicable rating criteria.   See 38 C.F.R. § 3.159(c)(4) (2016); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

Factual Background

Initially, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

A November 2008 VA medical center (VAMC) emergency room note indicated the Veteran presented with lower back pain which had existed for the three months prior.  He reported his pain as radiating into his left thigh and that aggravating factors were bending, turning to his sides, or walking.  He denied bowl or bladder symptoms and stated he had not had an injury or strain recently.  He was advised to follow-up with his primary care physician.

November 2008 VAMC X-rays indicated straightening of the lumbar spine with narrowing of the L3, L4, and L5 disc spaces.

A December 2008 VAMC orthopedic surgery consult note indicated that the Veteran had DJD of the lumbar spine, but that his gait was normal.

A January 2009 VAMC lumbar spine MRI showed disc desiccation at L4-L5 and diffuse disc bulges at L3-L4 and L5-S1.  The radiologist's impression was degenerative disc changes in the lumbar spine with central disc extrusion at L4-L5 with moderate spinal stenosis.  

In a February 2009 VA examination the Veteran reported spine problems for the prior three years.  He reported pain radiating into his knees, bilaterally.  He stated that he used a TENS unit for pain and had not had physical therapy or surgery.  The Veteran reported flare-ups, which varied and were occasionally related to his activities.  He did not have bowl or bladder incontinence.  The Veteran did not use an assistive device to walk, but did use a back brace occasionally.  He stated that he could walk approximately five to ten minutes and stand approximately five to twenty minutes; he also reported that his back was painful but could not elaborate on its impact on his daily living.  Upon examination, the Veteran exhibited forward flexion to 70 degrees, extension to 20 degrees, bending to either side to 20 degrees, and rotating to either side to 30 degrees.  There was no change in his range of motion with repetition and no pain at the end of his range of motion.  Manual motor testing revealed grade 5 muscle strength in both of his 1ower extremities.  Deep tendon reflexes were grade 1+.  His toe proprioception was intact and his straight leg raise test was negative bilaterally.  Upon observation of the Veteran's gait, it was noted that he kept his left leg somewhat straighter and stiffer at the knee than his right leg.  The Veteran was able to go up and down on his toes five times.  
 
A March 2009 VAMC physical therapy consultation note indicated the Veteran had back pain for about four years with severe, constant pain in the lower back and hip, which sometimes resulted in leg numbness.  His gait was noted to be guarded and limping.  He was instructed on back stretching exercises, received ultrasound treatments, and was prescribed pain medication.  He received gait training with a cane.

June and August 2009 VAMC primary care follow-up notes indicated the Veteran's chronic low back pain was worsening.  The Veteran reported the pain as 8 out of 10 and radiating into his hip.  He wore a back brace, walked with a cane, and took prescription pain medication.  He was noted to be awaiting neurosurgical consultation.

A September 2009 VA examination indicated the Veteran had DJD in both his ankles.

An October 2009 VAMC primary care note indicated that he Veteran was following-up for chronic worsening of lower back pain which radiated into his right hip.  He reported his pain as 10 out of 10, and that he had made a surgical consult appointment.  Upon examination, the Veteran ambulated with a cane, appeared uncomfortable, and had an antalgic gait.  

A January 2010 private medical record indicated the Veteran had a long history of lower back pain.  It was noted that he used a cane and had adequate strength in his lower extremities.   He underwent an epidural injection at L4-L5.  

A March 2010 lumbar X-ray at a private medical facility showed multi-level degenerative changes, which were most prominent at L4-L5.  There was moderate disc space narrowing at L4-L5 along with marginal osteophyte formation.  Lower lumbar facet arthrosis was present.  There was no dynamic instability, fracture, or subluxation present.

A May 2010 VA lumbar MRI found narrowing of the L3, L4, and L5 disc spaces.  A diffuse disc bulge was found at L3-L4 with a small broad-based left paracentral disc protrusion.  At L4-L5 a diffuse disc bulge was noted with central disc extrusion, which, along with facet join hypertrophy, caused moderate spinal stenosis and narrowing of the bilateral neural foramen.  A diffuse disc bulge was found at L5-S1 which caused narrowing of the right neural foramen.  Facet joint hypertrophy was also noted at this level.

In June 2010 the Veteran had a L4-L5 laminectomy with a private provider.  A pre-operative note indicated the Veteran had varying degrees of back pain for years.  The Veteran reported that his pain was in his lower back and radiated down into his hips, bilaterally, but worse on the left.  He denied weakness.  Upon examination, he had full range of motion on flexion, extension, and lateral bending.  His deep tendon reflexes were hypoactive at the knees and his sensory function was intact to light touch.  The Veteran's gait was antalgic and he walked with the assistance of a cane.  His back and leg pain had not been responsive to conservative care.  His lumbar MRI demonstrated degenerative disease, a mild central disc bulge at L4-5, and lateral recess stenosis at L4 L5.  

At a June 2010 VA examination the Veteran reported that his spinal problems began in 1984 after his motorcycle accident.  He stated that his symptoms had gotten progressively worse.  He reported being on prescription medication which gave him "fair" relief.  He also reported having had surgery the week prior.  Upon examination, there was no finding of urinary or erectile dysfunction.  Numbness, paresthesias, leg/foot weakness, and unsteadiness were all found to be present.  There were also findings of fatigue, decreased motion, stiffness, weakness, and spasm.  Pain was found to be in the lumbar region and was daily, constant, and severe, with radiation into the left lumbar flank.  The pain was described as "tightness."  Flare-ups of the Veteran's spinal conditions were described as severe and occurred weekly, lasting 1 to 2 days.  The flare-ups were precipitated by weather and alleviated by medication and rest.  There were no incapacitating episodes of spine disease.  The Veteran was found to use a cane, orthotic insert, and brace and was unable to walk more than a few yards.  His gait was antalgic.  Spinal curvatures were not found and his posture, head position and spinal symmetry were all normal.  Ankylosis of the spine was not found.  The Veteran's range of motion was flexion to 20 degrees, extension to 0 degrees, left lateral flexion to 12 degrees, left lateral rotation to 0 degrees, right lateral flexion to 5 degrees, and right lateral rotation to 0 degrees.  The examiner found objective evidence of pain on motion, but no additional limitations after three repetitions. 

The June 2010 VA examination included the Veteran's left ankle.  He reported his left ankle pain began after his 1984 motorcycle accident and that he took prescription medication for it, but that it had gotten progressively worse.  He also reported that his left ankle gave way, was instable, and was stiff, weak, and numb.  The Veteran stated that his ankle locked-up one to three times a month and that he also had decreased speed of joint motion.  He reported being unable to stand for more than a few minutes and unable to walk more than a few yards.  He used a cane, an orthopedic insert and brace.  He denied flare-ups.  Upon examination, his gait was found to be antalgic with poor propulsion.  Tenderness and pain at rest were also found upon examination.  Objective evidence of pain with active motion on the left side was found, with left dorsiflexion to 5 degrees and left plantar flexion to 46 degrees.  There was no objective evidence of pain with active motion on the right side, with right dorsiflexion to 0 degrees and right plantar flexion to 45 degrees.  There was objective evidence of pain following repetitive motion, but no additional limitations after three repetitions.  There was no joint ankylsosis.  

In a July 2010 post-operative report from a private physician the Veteran reported that his back felt much better and he was able to walk long distances and was having less pain in his lower back. 

In September 2010 the Veteran had post-operative follow-up care with a private provider.  He reported that his radicular pain had gone, but that if he stood for any length of time, he had left anterior groin and leg pain.

In an October 2010 Statement in Support of Claim the Veteran stated that his lower back and left ankle symptoms had gotten worse.  He also stated that the ratings for his back and ankle did not consider his functional loss or the effect of his treating medication.

A February 2012 VAMC lumbar spine X-ray showed persistent degenerative changes and disc space narrowing of L4-L5.  There were no acute fractures or subluxations of the lumbar spine found.  A February 2012 VAMC lumbar spine MRI showed less spinal stenosis at L4-L5 than on prior examination.  Moderately severe narrowing of neural foramina was found bilaterally at L4-L5 and L5-S1 secondary to facet arthropathy and degenerative disc disease.  A large disc herniation was not seen centrally.  There was enhancing fibrosis at L4-L5 and L5-S1and osteoarthritis was identified from L2 through S1.

An August 2012 VAMC primary care note indicated that the Veteran had fractured his left patella when he was kicked while walking his horse.

In May 2013 the Veteran reported to his VA primary care provider that he fell the week prior.  He presented with low back pain radiating to his hip due to the fall, but with a history of low back pain on and off for the 10 years prior.  A lumbar spine X-ray performed in conjunction with the visit showed normal vertebral alignment and stature.  Disc spaces were narrowed at L3-L4 and L4-L5 and at L4-L5 there was a posterior osteophyte.  Facets were unremarkable, except for facet arthropathy at L4-L5.  The pedicles were intact and no renal calcifications were identified.  The impression was DDD and DJD.  

In an August 2013 VA examination of the Veteran's ankles, the Veteran had plantar flexion of the left ankle to 45 degrees or greater, dorsiflexion to 20 degrees or greater, and no objective evidence of painful motion.  He was able to perform repetitive-use testing and his post-test range of motion was to 45 degrees or greater of plantar flexion and to 20 degrees or greater of dorsiflexion.  He did not have additional limitation in range of motion following repetitive-use testing and did not have any functional loss, functional impairment of the ankle, or localized tenderness or pain on palpation of joints/soft tissue of the ankle.  The Veteran's muscle strength testing was normal and there was no ankle laxity or ankylosis found.  The Veteran was found to have shin splints and reported stress fractures of the lower extremities.

A January 2014 private pain clinic record reflect that the Veteran reported he had prior lumbar decompression surgery, but that he still had pain afterwards.  He reported his pain limited his activities.  He reported tingling and numbness in his legs at times, but no loss of feeling in his legs.  Upon examination he was tender in his lumbar region, had an antalgic gait, and used a cane to walk.  He had normal motor strength bilaterally, but pain with lumbar extension, rotation and lateral flexion.  He was recommended to try a TENS unit and home exercise.  

A May 2014 VA examination of the Veteran's ankles found that he had left ankle strain.  The Veteran reported that he developed left ankle arthritis secondary to his history of a left femur fracture.  He reported increased pain, stiffness, popping, and cracking of the left ankle.  He also reported flare-ups of the pain in his ankle and that during a flare up he cannot get around and his ankle becomes painful and sore.  Left ankle plantar flexion was 40 degrees and left ankle dorsiflexion was 15 degrees, with objective evidence of painful motion beginning at those degrees of flexion.  After repetitive use testing, the Veteran's left ankle plantar flexion was 40 degrees and dorsiflexion was 15 degrees.  The Veteran did have additional limitation in his range of motion and functional loss and/or functional impairment of the ankle following repetitive-use testing.  There was localized tenderness or pain on palpation of the joints/soft tissue, but normal muscle strength and no ankylosis.  The Veteran's left ankle did have laxity.  The Veteran reported use of his cane and wheeled walker for his right and left ankle conditions, in addition to his hip conditions and lumbar spine condition.  An X-ray taken in conjunction with the VA examination showed no definite fracture or dislocation and no prominent perimalleolar soft tissue swelling.  There were no prominent arthritic changes, obvious talar dome osteochondral defect or AVN, or other significant focal osseous pathology noted.  No significant osseous abnormality was suspected.

A May 2014 VA examination of the Veteran's lumbar spine found the Veteran to have degenerative arthritis of the lumbar spine.  The Veteran reported worsening of his lumbar back condition and not being able to stand for prolonged periods.  He also contended that he could not sit or bend.  The Veteran stated that his pain radiated into both his hips, with left pain being greater than the right.  The Veteran reported flare ups which made him unable to stand, walk, or sit for prolonged periods.  Upon examination, his forward flexion was to 70 degrees and his extension was to 25 degrees, with objective evidence of painful motion also beginning at those degrees.  Right and left lateral flexion ended at 30 degrees or greater, with objective evidence of painful motion beginning at 25 degrees on both sides.  Right and left lateral rotation ended at 30 degrees or greater, with objective evidence of painful motion beginning at 25 degrees on both sides.  After repetitive use testing the Veteran's forward flexion was 65 degrees, extension was 25 degrees, right lateral flexion ended at 25 degrees, left lateral flexion ended at 30 degrees, and right and left later rotation ended at 30 degrees.  The Veteran had localized tenderness or pain to palpation of the joints and/or soft tissue of the back.  He had muscle spasm and guarding, but it did not result in abnormal gait or abnormal spinal contour.  He did not have muscle atrophy and his straight leg raising test was normal.  He had radicular pain which, overall, was moderate on the right side and mild on the left.  There was no ankylosis of the spine.  The Veteran was found to have intervertebral disc syndrome (IVDS) of the spine, and had experienced an incapacitating episode over the prior twelve months due to IVDS, which lasted less than two weeks.  The Veteran used a brace and cane with regular frequency.  The examiner stated that it was more likely than not that the Veteran would have at least a 5 degree decrease in his range of motion with flexion with a significant flare-up associated with limitation of functional abilities that could also be seen due to pain, weakness, fatigability, and incoordination.

An October 2014 lumbar spine MRI showed prior lumbar surgery, with a partial laminectomy at L4- L5.  L2-L3 was without compressive pathology.   L4-L5 and L5-S1 had disc osteophyte complex, facet hypertrophy, and bilateral foraminal stenosis.  

An August 2015 VA telephone consult note stated that the Veteran had called in after falling from the back of a 4-wheeler and believing he suffered a pelvic fracture.  He was referred to the emergency room for treatment.  A September 2015 private pain clinic note reported that the Veteran had an all-terrain vehicle accident, but that he did not suffer any fractures and that his pain medicine was working well to control his constant pain.  He reported that his lumbar pain remained fairly stable.

A November 2015 private pain clinic note indicated the Veteran's lower back pain was stable.  He was found to have limited range of motion and an antalgic gait.  

A March 2016 VA spine examination assessed degenerative arthritis of the spine and IVDS.  The Veteran reported that his back pain began after his 1984 motorcycle accident.  He stated that his lower back pain was exacerbated by lying on a too hard or too soft mattress and prolonged sitting, standing, or walking.  He denied bowel or bladder dysfunction.  He reported his daily back pain as 7 out of 10 with pain of flare-ups as 10 out of 10.  Upon examination, the Veteran had muscle spasm and localized tenderness which caused abnormal gait or abnormal spine contour.  Guarding and muscle atrophy were not found and the Veteran's muscle strength testing was normal.  His sensory examination and straight leg raising tests were normal.  The Veteran's initial range of forward flexion was 90 degrees, extension was 15 degrees, right lateral flexion was 30 degrees, left lateral flexion was 35 degrees, right lateral rotation was 45 degrees and left lateral rotation was 50 degrees.  Repetitive use testing, repeated use over time, and flare-ups resulted in additional functional loss and loss of range of motion after three repetitions with forward flexion to 80 degrees, extension to 15 degrees, right lateral flexion to 25 degrees, left lateral flexion to 35 degrees, and right and left lateral rotation to 45 degrees.  The Veteran's IVDS did not cause any episodes of acute signs and symptoms that required bed rest.  The Veteran occasionally used a wheelchair and walker, but constantly used a cane.  The examiner stated that it was more likely than not that the Veteran would have at least a 10 degree change in lumbar flexion and a 5 degree change in right lumbar bending and left lumbar rotation with a significant flare-up or when the lumbar spine was used repeatedly over a period of time.

The March 2016 VA examination included an examination of the Veteran's left ankle.  The Veteran had left ankle degenerative arthritis, which was diagnosed in 2014.  He stated that he was on crutches for over a year and in physical therapy when he noted the onset of left ankle pain.  He reported that he had an X-ray in 2014 which diagnosed left ankle degenerative arthritis.  He stated he was in constant pain at 6 out of 10 with flares of 10 out of 10, with burning and tingling pain.  He had some decrease of pain with medication and tolerable pain when he moved around, but when he was at rest the pain felt like a ball of fire at his feet.  The Veteran used a cane daily and occasionally used a walker with seat and a wheelchair.  The Veteran stated that he was unable to stand longer than 10 minutes and unable to walk past 20 yards before having to stop and rest.  Upon examination, the Veteran's left ankle had range of motion of 5 degrees and plantar flexion of 40 degrees, both of which exhibited pain.  There was evidence of pain with weight bearing and objective evidence of crepitus, but no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  After repetitive testing the Veteran's dorsiflexion was 5 degrees and his plantar flexion was 35 degrees.  Range of motion testing of the right ankle was normal.  The left ankle also exhibited signs of disturbance of locomotion and interference with standing.  His muscle strength was normal and there was no muscle atrophy or anklyosis found.  The examiner stated that it was more likely than not that the Veteran would have at least a 5 degree change in left ankle plantar flexion with a significant flare-up or when the left ankle joint was used repeatedly over a period of time.

Increased Ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more nearly approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of the assignment of different ratings for different periods of time, based on the facts found, is required.  Fenderson v. West, 12 Vet. App. 119 (1999).  Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 (2016) allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. Further, under 38 C.F.R. § 4.45, consideration must be given to weakened movement, premature or excess fatigability and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Moreover, the intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  38 C.F.R. § 4.59 (2016).  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Id.  See also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis).

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2016).

Spine

The Veteran's DDD with spinal stenosis was assigned a 10 percent rating since the August 26, 2008, effective date of the grant of service connection, and a 40 percent rating as of June 28, 2010, under DC 5243.  38 C.F.R. § 4.71a (2016).  The Veteran contends his DDD with spinal stenosis is worse than his assigned ratings reflect.  Specifically, he asserts that he has functional loss due to pain and that his pain medications mask his true functional capacity.  

Under DC 5243, IVDS (preoperatively or postoperatively) is to be evaluated either under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in the higher rating when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, assignment of a 20 percent rating is warranted.  With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, assignment of a 40 percent rating is warranted.  With incapacitating episodes having a total duration of at least six weeks during the past 12 months, assignment of a 60 percent rating is warranted.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2016).  For purposes of ratings under diagnostic code 5243 for intervertebral disc syndrome, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (2) (2016).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher rating for that segment. 38 C.F.R. § 4.71a, DC 5240 (2016).

The General Rating Formula for Diseases and Injuries of the Spine provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching, in the area of the spine affected by the residuals of injury or disease, a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or a vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is in order for forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, while a 100 percent rating contemplates unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2016).

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2016).
For VA purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note (2) (2016).

Period Prior to June 28, 2010

The Veteran seeks an initial rating in excess of 10 percent for DDD with spinal stenosis for the period prior to June 28, 2010.  

Resolving all reasonable doubt in the Veteran's favor and considering the impact of functional loss, pain, and weakness, pursuant to 38 C.F.R. §§ 4.40, 4.45, and 4.59, the Board finds that the Veteran's DDD with spinal stenosis warrants a 20 percent rating, and no higher, for the period prior to June 28, 2010.  

The evidence of record indicates that Veteran's DDD with spinal stenosis prior to June 28, 2010, was manifested by altered gait, pain, limitation in activity, and limitation in motion.  Specifically, in the February 2009 VA examination the Veteran had limitation of his ability to stand or walk for prolonged periods of time.  In March 2009 the Veteran's gait was noted to be guarded and limping.  In June and August 2009 the Veteran was ambulating with the use of a cane and wore a back brace.  His January 2009 and March 2010 MRIs showed disc bulges in his lumbar spine culminating his laminectomy in June 2010.  Though the Veteran's range of motion measurements in his February 2009 VA examination are far from the standards set forth in the criteria of a 20 percent rating - his February 2009 forward flexion was 70 degrees and his extension was 20 degrees -  the Board finds that the Veteran has guarding that reflects such severity that results in an abnormal gait.
The Board notes that the Veteran was on substantial pain medication, including Oxycontin, Oxycodone, and Naprosyn since the grant of service connection, which would reasonably lessen both the pain reported and the effects of the pain upon the Veteran's functional capacity and abilities.  Even so, there is no evidence that the range of motion would result in forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees even considering the fact that the Veteran was taking pain medication for his back disability.  Further, the Board notes that the rating criteria for the evaluating the spine indicates the measurements are to be used with or without symptoms such as pain.  As such, and in consideration of his altered gait, pain, limitation in activity, and limitation of motion, the Board finds the Veteran's DDD with spinal stenosis more approximates the criteria for a 20 percent rating prior to June 28, 2010.

A rating in excess of 20 percent for the period prior to June 28, 2010, however, is not warranted.  In order to warrant such a rating the Veteran would have to show forward flexion limited to 30 degrees, ankylosis of the spine, or incapacitating episodes having a total duration of at least four weeks.  Even not considering the effects of the Veteran's medication, his range of motion and functional capacity do not more closely approximate these criteria.  In February 2009 his forward flexion was 70 degrees and he did not have any functional capacity changes after repetition or have any noted pain at the end of his range of motion.  Though the Veteran did report flare-ups and an impact on his daily living, he was not able to elaborate on his limitations beyond being able to walk 5-10 minutes and stand 5-20 minutes.  His June 2010 private provider pre-operative report indicated that he had a full range of motion of his lumbar spine in flexion, extension, and lateral bending.  Also, the Veteran's spine showed no ankylosis and he did not report any incapacitating episodes.  Thus, with consideration of all pertinent disability factors, there is no  basis for assigning a schedular rating in excess of 20 percent for functional impairment of the thoracolumbar spine.  Therefore, the Board finds that a rating in excess of 20 percent prior to June 28, 2010, is not warranted.  

The Board notes that during this period the Veteran did not have any associated objective neurological abnormalities, including bowel or bladder dysfunction, thus, separate ratings under an appropriate diagnostic code are not warranted.  

The Board has also considered the statements submitted by the Veteran in support of the claim, specifically that his functional capacity is limited beyond what is set forth in his current rating criteria and that his pain medication increases his functional abilities.  The Board finds that the Veteran is a lay person and is competent to report observable symptoms he experiences through his senses such pain and stiffness.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to identify a specific level of disability according to the appropriate diagnostic codes.  The identification of a spinal disability and the determination of the range of motion of the spine and the prescription for bed rest requires medical expertise that the Veteran has not shown he possesses.  Determining whether the Veteran meets some of the criteria for a higher rating requires medical diagnostic testing.  Competent evidence concerning the nature and extent of the Veteran's DDD with spinal stenosis has been provided by the medical personnel who have examined him during the current appeal and who have made pertinent clinical findings in conjunction with the examination.  The medical findings, as provided in the examination reports, directly address the criteria under which his disability is rated.  The Board finds that evidence is the most persuasive and outweighs the Veteran's statements in support of his claim.

Accordingly, the Board finds that the preponderance of the evidence meets the criteria for a 20 percent rating for the Veteran's DDD with spinal stenosis, for the period prior to June 28, 2010.  However, the Board finds that the preponderance of the evidence is against the assignment of a rating higher than 20 percent prior to June 28, 2010.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Period beginning June 28, 2010

The Veteran seeks an initial rating in excess of 40 percent for DDD with spinal stenosis.   The Veteran has asserted that the 40 percent rating does not consider his functional loss due to pain or the effects of his medication.  

Pursuant to the applicable rating criteria, a rating in excess of 40 percent would necessitate some form of ankylosis of the spine or incapacitating episode(s) having a total duration of at least 6 weeks during the year prior.  In light of the above, the Board finds that a rating in excess of 40 percent is not warranted for the period beginning June 28, 2010.  

In his June 28, 2010, VA examination the Veteran was one-week post lumbar laminectomy.  His range of motion was flexion of 20 degrees, extension of 0 degrees, left lateral flexion of 12 degrees, right lateral flexion of 5 degrees, and right and left lateral rotation of 0 degrees.  He did not have any incapacitating episodes of spinal disease.  Spinal ankylosis was not found.  In his May 2014 VA examination the Veteran was found to have forward flexion of 70 degrees, extension of 25 degrees.  Spinal ankylosis was not found.  Though the Veteran had an incapacitating episode in the 12 months prior, it lasted less than two weeks.  In the March 2016 VA examination the Veteran was again not found to have ankylosis and no episodes of acute signs or symptoms that required bed rest had occurred in the 12 months prior. 

Thus, the objective medical evidence of record does not support a rating in excess of 40 percent for the period beginning June 28, 2010.  The Veteran did not have any finding of akylosis throughout the course of his medical treatment and his incapacitating episode did not last longer than 2 weeks.  As stated, a higher rating would require one of those two findings.

The Board has considered the effects of pain on the functional impairment resulting from the Veteran's service-connected DDD with spinal stenosis.  However, the Board finds that the effects of pain reasonably shown to be due to the Veteran's service-connected disability are contemplated in the 40 percent rating assigned.  The limitations of motion due to the Veteran's disability and the functional impact are specifically addressed in the rating criteria.  His June 2010 VA examination did not find that the Veteran's disability resulted in additional limitations after repetitive motion.  In his July 2010 post-laminectomy follow-up appointment the Veteran indicated that his back pain had lessened and that he was able to walk longer distances.  The range of motion exhibited in the May 2014 VA examination more closely approximates a 10 percent rating and also did not show the Veteran to have muscle spasm or guarding which resulted in abnormal spinal contour or gait.  He did not have muscle atrophy.  His increased limitation in a flare-up or after repetitive use was only 5 degrees, still putting his objective functional capacity far above the specific criteria for the 40 percent rating.  In the March 2016 VA examination the Veteran's forward flexion was 90 degrees and his post-repetitive motion and flare-up change was only noted to be 10 degrees, continuing to put him in the capacity range of a 10 percent rating.  He was also able to ride an all-terrain vehicle and have some activity regarding his horse, as evidenced by the complaints of injury associated with these activities.  Thus, here, the probative medical evidence of record does not indicate that pain due to the Veteran's service-connected disability has caused functional loss greater than that contemplated by the 40 percent rating assigned, even taking into consideration the ameorlative effects of his medications.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra. 

The Board notes that the Veteran is in receipt of evaluations for radiculopathy of the left and right lower extremities as of May 2014.  Thus, after service-connection was granted, the pain and functional limitations associated with those disabilities are not for consideration in the assessment of his DDD with spinal stenosis. 

The evidence of record does not demonstrate that the Veteran is entitled to a separate evaluation for any other neurologic abnormalities related to his lumbar spine disability.  He denied bowel, bladder, and erectile dysfunction in his VA examinations and no other medical evidence of record shows any evidence to the contrary or other neurologic abnormality such to consider separate ratings.

The Board has again considered the statements submitted by the Veteran in support of the claim, specifically that his functional capacity is limited beyond what is set forth in his current rating criteria and that his pain medication increases his functional abilities.  The Board once again finds that the Veteran is a lay person and is competent to report observable symptoms he experiences through his senses such pain and stiffness.  Layno, 6 Vet. App. 465.  However, as stated above, he is not competent to identify a specific level of disability according to the appropriate diagnostic codes.  Competent evidence concerning the nature and extent of the Veteran's DDD with spinal stenosis has been provided by the medical personnel who have examined him during the current appeal and who have made pertinent clinical findings in conjunction with the examination.  The medical findings, as provided in the examination reports, directly address the criteria under which his disability is rated.  The Board finds that evidence is the most persuasive and outweighs the Veteran's statements in support of his claim.

Accordingly, the Board finds that the preponderance of the evidence meets the criteria for a 40 percent rating for the Veteran's DDD with spinal stenosis, as of June 28, 2010.  However, the Board finds that the preponderance of the evidence is against the assignment of a rating higher than 40 percent as of June 28, 2010.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert, 1 Vet. App. 49.

Left Ankle

The Veteran's DJD of the left ankle was assigned a 10 percent rating since the August 28, 2010, effective date of the grant of service connection, under DCs 5003-5271.  38 C.F.R. § 4.71a.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  The Veteran contends his DJD of the left ankle is worse than his assigned evaluations reflect.  Specifically, he asserts that he has functional loss due to pain and that his pain medications mask his true functional capacity.  

Under DC 5003 degenerative arthritis established by X-ray finding will be rated on the basis of limitation of motion under the appropriate DC, for the specific joint or joints involved.  Under Diagnostic Code 5271, a rating of 10 percent is warranted when limitation of motion of the ankle is moderate.  38 C.F.R. § 4.71a.  The maximum rating of 20 percent is warranted where the limitation of motion in the ankle is marked.  Normal ankle motion is dorsiflexion to 20 degrees, and plantar flexion to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

Words such as "moderate" and "marked" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).

After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the disability picture for the left ankle disability more closely approximates "marked" limitation of ankle motion so that the criteria for a 20 percent rating are met under DC 5271 for the entire rating period.  The Veteran's VA treatment records show that he was diagnosed with DJD in his left ankle.  In June 2010 he had no right dorsiflexion in the left ankle and only 5 degrees of left dorsiflexion.  His VA examinations show that he has consistently been found to have pain in the left ankle which affected his range of motion and ability to walk for extended distances.  At the August 2013 and May 2014 VA examinations, the examiner found flexion of 45 and 40 degrees.  The Board acknowledges that these examination reports show greater ranges of motion for the left ankle that could arguably be more consistent with a 10 percent schedular rating under DC 5271.  The March 2016 VA examination demonstrated dorsiflexion of 5 degrees and the examiner stated that there would likely be a 5 degree change with a flare-up or with repetitive motion.  This limitation of dorsiflexion would result in the Veteran having very minimal or no dorsiflexion during a flare up, which the Board accepts would constitute a "marked" limitation of motion.  38 C.F.R. § 4.71a, DC 5271.
 
In sum, when considering the Veteran's statements concerning his left ankle symptomatology along with the above-noted objective findings of limited ankle motion and functional impairment/loss, and by resolving all reasonable doubt in favor of the Veteran, the Board finds that the limitation of the left ankle motion demonstrated throughout the rating period more nearly approximates "marked" limitation of the left ankle.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca and Mitchell, supra.  Therefore, the criteria for an initial 20 percent rating under DCs 5003-5271 are met for the entire rating period.  A 20 percent rating is the maximum rating available under DC 5271.

A rating in excess of 20 percent for the left ankle disability is not warranted under any other potentially applicable rating criteria pertaining to the ankle.  Indeed, a rating in excess of 20 percent is not warranted under DC 5270 (for ankle ankylosis) or DC 5272 (for ankylosis of the subastragalar or tarsal joint) because the evidence does not demonstrate ankylosis or ankylosis of the subastragalar or tarsal joint for the left ankle.  Also, the left ankle has not undergone an astragalectomy; therefore, a rating in excess of 20 percent is not warranted under DC 5274 for astragalectomy. Furthermore, the evidence does not demonstrate malunion of the os calcis or astragalus; therefore, a higher rating under DC 5273 (for malunion of the os calcis or astragalus) is not warranted.

The Board has also considered DCs 5276, 5277, 5278, and 5283, which concern disabilities of the foot and provide for ratings higher than 20 percent.  However, since the Veteran's left ankle disability is not shown by the medical evidence to manifest flatfoot, weak foot, claw foot or malunion or nonunion of the tarsal or metatarsal bones, those DCs are not applicable.

The Board also finds that the weight of the evidence is against finding that the left ankle more closely approximates a severe foot injury such that the criteria for a rating in excess of 20 percent under DC 5284 for other foot injuries are met.  Under DC 5284, a 30 percent rating is warranted for a severe foot injury.  A 40 percent rating may be assigned if there is actual loss of use of the foot.  38 C.F.R. § 4.71a, DC 5284.  In this case, the weight of the evidence shows that the Veteran has limitation of left ankle motion, to include functional factors that limit motion as described above; however, the Veteran does not have left ankle ankylosis; his use of an assistive device for mobility is not solely based on the disability of his left ankle; and he experiences no associated, decreased sensation or muscle strength.  For these reasons, the Board finds that the disability picture does not more closely approximate severe foot injury such that a 30 percent rating or higher under DC 5284 is warranted.

The Board has also considered 38 C.F.R. § 4.59 regarding the Veteran's painful motion.  In this case, however, the Veteran has already been assigned the maximum rating for the left ankle based on limitation of motion, and pain alone does not allow for a higher rating.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (implicitly holding that once a particular joint is evaluated at the maximum level in terms of limitation of motion, there can be no additional disability due to pain).  Additionally, as the Veteran has already been assigned a compensable rating based on limitation of motion for the left ankle, no higher rating can be assigned under DC 5003 alone, due to painful motion in an arthritic joint.  38 C.F.R. § 4.71a, DC 5003.

The Board has considered the Veteran's lay statements regarding the functional impact of his service-connected left ankle disability and has weighed heavily in the basis for the reasonable doubt grant of the higher initial 20 percent rating in this decision.   However, the Board finds that the preponderance of the evidence is against the assignment of an initial rating higher than 20 percent. 

Extraschedular Consideration

In light of the representative's contentions in the October 2015 appellant brief, the Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2016). 

In exceptional cases where the schedular rating is inadequate, VA regulations provide that the Under Secretary for Benefits or the Director, Compensation and Pension Service, may approve an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2016); Barringer v. Peake, 22 Vet. App. 242 (2008) (issue of an extra-schedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by a Veteran or reasonably raised by record).  A Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the rating of the individual disabilities fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In determining whether an extra-schedular rating is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2016); Thun, 22 Vet. App. 111. 

Here, Board finds that the schedular ratings for the service-connected disabilities addressed in this decision are adequate.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the service-connected disabilities are congruent with the disability picture represented by the disability ratings assigned.  The criteria for the ratings assigned reasonably describe the Veteran's disability level and symptomatology for these specific disabilities and the criteria for higher alternative ratings have been discussed.  Therefore, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  The Veteran has reported pain, fatigue, and limited range of motion with regards to his service connected disabilities.  In short, the Board finds nothing exceptional or unusual about the Veteran's specific thoracolumbar and/or left ankle disabilities because the rating criteria reasonably describe his disability levels and symptomatology.  38 C.F.R. § 3.321(b)(1) (2015); Thun v. Peake, 22 Vet. App. 111   (2008).  Additionally, the Board notes that the Veteran has been awarded individual unemployability as of June 16, 2010.


ORDER

Entitlement to an initial 20 percent rating, but no higher, for DDD with spinal stenosis for the period prior to June 28, 2010, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 40 percent for DDD with spinal stenosis as of June 28, 2010, is denied.

Entitlement to an initial 20 percent rating for DJD of the left ankle, but no higher, is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


